                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    LUMINATI NETWORKS LTD.
                     Plaintiff,

             v.                                             Case No. 2:18-cv-00483-JRG

    BISCIENCE INC.,
                     Defendant.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Luminati Networks Ltd.

(“Plaintiff”) (Dkt. No. 109, filed on October 15, 2019),1 the response of BIScience (2009) Ltd.

(“Defendant”) (Dkt. No. 115, filed under seal on November 4, 2019; a redacted version was

submitted as Dkt. No. 115), and Plaintiff’s reply (Dkt. No. 119, filed on November 14, 2019). The

Court held a hearing on the issues of claim construction and claim definiteness on November 26,

2019. Having considered the arguments and evidence presented by the parties at the hearing and

in their briefing, the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                  1
                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 4
II.    LEGAL PRINCIPLES ..................................................................................................... 6
       A.        Claim Construction ................................................................................................. 6
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 8
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 10
III.   CONSTRUCTION OF DISPUTED TERMS ............................................................... 11
       A.        Preambles of Claims 81 and 108 of the ’044 Patent ............................................. 11
       B.        Definiteness of Claims 81 and 108 of the ’044 Patent.......................................... 17
       C.        “first device,” “first server,” “second device,” “second server” ........................... 20
       D.        “first content identifier” ........................................................................................ 23
       E.        “identified in the Internet by a first identifier,” “identified in the Internet
                 by a second identifier,” and “identified in the Internet by a third identifier” ....... 25
       F.        “receiving the second identifier from the first server,” “sending the second
                 identifier to the first server,” “sending a second request to the second
                 device using the second identifier, the second request includes the first
                 content identifier and the third identifier,” “receiving a second request
                 from the first device, the second request includes the first content
                 identifier and the third identifier,” and “in response to receiving the first
                 content, sending the first content to the first device using the first
                 identifier” .............................................................................................................. 28
       G.        “multitasking or multiprocessing” and “proximity to the second server” ............ 32
       H.        “past activities” ..................................................................................................... 33
       I.        Preamble of Claim 15 of the ’866 Patent .............................................................. 34
       J.        Definiteness of Claim 15 of the ’866 Patent ......................................................... 37
       K.        “first server” and “a group of multiple devices” ................................................... 38
       L.        “identified in the Internet by a second identifier” ................................................. 40
       M.        “partitioning the content into a plurality of content slices” .................................. 41
       N.        “each content slice containing at least part of the content” and “each
                 content slice … identified using a content slice identifier” .................................. 44
       O.        “a plurality of content slices … and for each of the content slices” ..................... 47
       P.        “selecting a device from the group” and “sending over the Internet a first
                 request to the selected device using the group device identifier of the
                 selected device” .................................................................................................... 49
       Q.        “the first request including the content slice identifier and the second
                 identifier” .............................................................................................................. 51

                                                                   2
      R.        “the partitioning is based webpages level” ........................................................... 52
      S.        “all of the parts of the content are included in all of the content slices” .............. 53
      T.        “part of the content is included in two or more content slices” ............................ 55
IV.   CONCLUSION ............................................................................................................... 56




                                                              3
I.      BACKGROUND

     Plaintiff alleges infringement of two U.S. Patents: No. 9,241,044 (the “’044 Patent”) and No.

9,742,866 (the “’866 Patent”) (collectively, the “Asserted Patents”). Each of the Asserted Patents

is entitled System and Method for Improving Internet Communication by Using Intermediate

Nodes. The patents are related: the ’866 Patent issued from a divisional application of the ’044

Patent’s application and both claim priority to a provisional application filed on August 28, 2013.

     In general, the Asserted Patents are directed to technology for fetching content over the

Internet.

     The abstracts of the Asserted Patents are identical and provide:

        A method for fetching a content from a web server to a client device is disclosed,
        using tunnel devices serving as intermediate devices. The client device access an
        acceleration server to receive a list of available tunnel devices. The requested
        content is partitioned into slices, and the client device sends a request for the slices
        to the available tunnel devices. The tunnel devices in turn fetch the slices from the
        data server, and send the slices to the client device, where the content is
        reconstructed from the received slices. A client device may also serve as a tunnel
        device, serving as an intermediate device to other client devices. Similarly, a tunnel
        device may also serve as a client device for fetching content from a data server. The
        selection of tunnel devices to be used by a client device may be in the acceleration
        server, in the client device, or in both. The partition into slices may be overlapping
        or non-overlapping, and the same slice (or the whole content) may be fetched via
        multiple tunnel devices.

     Plaintiff asserts three independent claims: Claims 81 and 108 of the ’044 Patent and Claim 15

of the ’866 Patent. These claims recite as follows:

              81. A method for fetching over the Internet a first content, identified by a first
            content identifier, by a first device, identified in the Internet by a first identifier,
            from a second server identified in the Internet by a third identifier via a second
            device identified in the Internet by a second identifier, using a first server, the
            method comprising the steps of:
              (a) sending the first identifier to the first server;
              (b) sending a first request to the first server;
              (c) receiving the second identifier from the first server;
              (d) sending a second request to the second device using the second identifier,
                the second request includes the first content identifier and the third identifier;
                and
                                                       4
          (e) receiving the first content from the second device.

           108. A method for fetching over the Internet a first content, identified by a first
         content identifier, by a first device, identified in the Internet by a first identifier,
         from a second server identified in the Internet by a third identifier via a second
         device identified in the Internet by a second identifier, using a first server, the
         method comprising the steps of:
           (a) sending the second identifier to the first server;
           (b) receiving a second request from the first device, the second request includes
             the first content identifier and the third identifier;
           (c) in response to receiving the second request, sending the first content
             identifier to the second server using the third identifier;
           (d) receiving the first content from the second server; and
           (e) in response to receiving the first content, sending the first content to the
             first device using the first identifier.

           15. A method for fetching a content over the Internet from a first server
         identified in the Internet by a second identifier via a group of multiple devices,
         each identified in the Internet by an associated group device identifier, the
         method comprising the step of partitioning the content into a plurality of content
         slices, each content slice containing at least part of the content, and identified
         using a content slice identifier, and for each of the content slices, comprising the
         steps of:
           (a) selecting a device from the group;
           (b) sending over the Internet a first request to the selected device using the
             group device identifier of the selected device, the first request including the
             content slice identifier and the second identifier;
           (c) in response to receiving the sent first request by the selected device,
             receiving over the Internet the content slice from the selected device; and
           wherein the method further comprising the step of constructing the content
             from the received plurality of content slices, and
           wherein each of the devices in the group is a client device.

    The Court previously construed the Asserted Patents in Luminati Networks Ltd. v. UAB

Tesonet et al., No. 2:18-cv-00299-JRG, Claim Construction Memorandum and Order, 2019 U.S.

Dist. LEXIS 141513 (E.D. Tex. Aug. 20, 2019), Dkt. No. 121 (“Tesonet”). Many of the disputes

before the Court here are identical or substantially similar to the disputes addressed in Tesonet.




                                                    5
II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (quotation marks omitted)

(“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

community at the relevant time.”) cert. granted, judgment vacated, 135 S. Ct. 1846 (2015).

      “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)) overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

Cir. 2015). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because
                                                  6
claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the



                                                   7
specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own


                                                  8
lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366

(“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a

claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).




2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                9
        C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112(b). A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112(b)

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).

    When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “a court must determine whether the patent’s specification supplies some standard

for measuring the scope of the [term].” Ernie Ball, Inc. v. Earvana, LLC, 502 F. App'x 971, 980

(Fed. Cir. 2013) (citations omitted). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).




                                                  10
III.       CONSTRUCTION OF DISPUTED TERMS

           A.      Preambles of Claims 81 and 108 of the ’044 Patent

           Disputed Term3                    Plaintiff’s Proposed          Defendant’s Proposed
                                                Construction                   Construction
    “A method for fetching over         The preamble is limiting to     The preamble is limiting.
    the Internet a first content,       the extent the terms set out
    identified by a first content       network structure used by the
    identifier, by a first device,      claimed methods.
    identified in the Internet by a
    first identifier, from a second
    server identified in the
    Internet by a third identifier
    via a second device identified
    in the Internet by a second
    identifier, using a first server,
    the method comprising the
    steps of:”

    •   ’044 Patent Claim 81
    “A method for fetching over         The preamble is limiting to     The preamble is limiting.
    the Internet a first content,       the extent the terms set out
    identified by a first content       network structure used by the
    identifier, by a first device,      claimed methods.
    identified in the Internet by a
    first identifier, from a second
    server identified in the
    Internet by a third identifier
    via a second device identified
    in the Internet by a second
    identifier, using a first server,
    the method comprising the
    steps of:”

    •   ’044 Patent Claim 108

        Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.



3
  The term charts in this order list the claims in which the term is found but: (1) only the highest-
level claim in each dependency chain is listed, and (2) only asserted claims identified in the parties’
Patent Rule 4-5(d) Joint Claim Construction Chart (Dkt. No. 122) are listed.
                                                     11
    The Parties’ Positions

    Plaintiff submits: It does not dispute applying the Tesonet holding that the preambles of

Claims 81 and 108 are limiting, but only “to the extent the terms set out the network structure used

by the claimed methods.” Dkt. No. 109 at 13.

    Defendant responds: The preambles of Claims 81 and 108 each set forth important aspects of

the invention that are not separately recited in the body of the claims; namely, that the devices and

servers of the claims that fetch content across the Internet are separated across the Internet. The

preambles are limiting, as set forth in Tesonet, and include the limitations “that the content must

be fetched across the Internet, and that the components identified within the preambles be

separated across the Internet.” Dkt. No. 115 at 5–7.

    Plaintiff replies: There is no dispute with respect to the preambles being limiting “to the extent

that terms in the claimed methods are part of a network structure set forth in the preambles.” The

preamble of Claim 108 does not, however, require the “first device” to perform the steps of the

claimed method. Dkt. No. 119 at 4.

    Analysis

    The issue in dispute is whether the preambles of Claims 81 and 108 of the ’044 Patent are

limiting in their entirety. They are.

    The Court reiterates and adopts the ruling and reasoning on this issue that it set forth in

Tesonet. 2019 U.S. Dist. LEXIS 141513, at *12–21, *83–86.

    The disputed preambles are limiting in their entirety. Under Federal Circuit precedent “[a]

preamble is not limiting where a patentee defines a structurally complete invention in the claim

body and uses the preamble only to state a purpose or intended use for the invention.” Acceleration

Bay, LLC v. Activision Blizzard, Inc., 908 F.3d 765, 770 (Fed. Cir. 2018) (quotation marks and



                                                 12
citations omitted). A preamble is limiting, however, when it “necessary to give life, meaning, and

vitality to the claim.” Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.

Cir. 2002) (quotation marks and citations omitted). For example, “dependence on a particular

disputed preamble phrase for antecedent basis may limit claim scope because it indicates a reliance

on both the preamble and claim body to define the claimed invention.” Id. “Likewise, when the

preamble is essential to understand limitations or terms in the claim body, the preamble limits

claim scope.” Id. “Further, when reciting additional structure or steps underscored as important by

the specification, the preamble may operate as a claim limitation.” Id. Here, the preambles provide

more than simply a statement of intended use, they reflect important aspects of the described

invention and they are essential to properly understanding limitations in the claim bodies.

    A preamble is limiting when it tethers the claim body to the described invention. For example,

in Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., the Federal Circuit noted that the

“specification makes clear that the inventors were working on the particular problem of an

effective optical communication system not on general improvements in conventional optical

fibers” and held the “optical waveguide” language in the preamble was limiting when the claim

body was ostensibly directed to optical fibers irrespective of any waveguide properties. 868 F.2d

1251, 1257 (Fed. Cir. 1989). In other words, the claim body was properly understood only with

reference to the preamble and the preamble was thus limiting. Id. Similarly, in Gen. Elec. Co. v.

Nintendo Co., the Federal Circuit noted that “the ’125 specification makes clear that the inventors

were working on the particular problem of displaying binary data on a raster scan display device

and not general improvements to all display systems” and held “system for displaying a pattern on

a raster scanned display device” in the preamble as limiting when the claim body was ostensibly

directed to all types of display systems. 179 F.3d 1350, 1361–62 (Fed. Cir. 1999). The Federal



                                                13
Circuit addressed a similar issue in Applied Materials, Inc. v. Advanced Semiconductor Materials

Am., Inc., 98 F.3d 1563 (Fed. Cir. 1996). There, it noted that the “specification also states that the

purpose of the invention” was to address a problem in a “cold purge process” and held “[i]n a cold

purge process” in the preamble as limiting. Id. at 1571–73. See also, Poly-Am., L.P. v. GSE Lining

Tech., Inc., 383 F.3d 1303, 1309–10 (Fed. Cir. 2004) (reading the preamble as limiting because

the patent document “shows that the inventor considered that the . . . preamble language

represented an important characteristic of the claimed invention”); On Demand Mach. Corp. v.

Ingram Indus., Inc., 442 F.3d 1331, 1343–44 (Fed. Cir. 2006) (reading the preamble as limiting

because “it states the framework of the invention . . . [that] is fundamental to the [] invention” as

described in the patent and therefore “embraces the totality of [the recited] limitations, and limits

the claim to the subject matter of the preamble”); MEMS Tech. Berhad v. Int’l Trade Comm’n, 447

F. App’x 142, 153–54 (Fed. Cir. 2011) (reading the preamble as limiting because it states “the

essence of the invention” and “standing alone, the bodies of [the claims] do not require” the

important characteristic of the invention recited in the preamble). Common to these cases is that

the preamble is limiting when the preamble tethers the claim to the focus of the described

invention—when it provides an important aspect of the invention when that aspect is not

understood solely from body of the claim.

    As explained in Tesonet, the preambles of Claims 81 and 108 provide antecedent basis for

numerous terms in bodies of the claims and define important attributes of those terms and their

relationships in the invention that are not expressed in the bodies of the claims. Tesonet, 2019 U.S.

Dist. LEXIS 141513, at *15–21, *84–86. For example, each of the preambles (which are identical)

sets forth important attributes of the “first identifier,” “second identifier,” and “third identifier”

that are not expressed in the bodies of the claims; namely, that they “identif[y] in the Internet” a



                                                 14
“first device,” “second device,” and “second server,” respectively. Similarly, the preamble sets

forth an important attribute of the “content” that is not expressed in the bodies; namely, that it is

“fetch[ed] over the Internet.” And the preambles set forth an important attribute of the relationship

among the components that is not expressed in the bodies; namely, the “fetching” is “by a first

device . . . from a second server . . . via a second device . . . using a first server.”

     The aspects of the invention set forth in the preambles are essential to properly understanding

the claims. For example, the ’044 Patent is clear that the focus of the invention is “improving

communication over the Internet by using intermediate nodes.” ’044 Patent col.1 ll.13–17; see

also, col.51 ll.19–22 (“A system may comprise multiple data servers and multiple client and tunnel

devices, each data server may be storing a respective content that may be fetched by the client

devices via the Internet.”); col.52 ll.31–36 (“A method is disclosed for fetching over the Internet

a first content . . . by a first device . . . from a second server . . . via a second device . . . by using a

first server.”). Both the Internet and the intermediate-node aspects of the invention are not apparent

from the body of the claims alone. For example, the role of the second device as an intermediary

in Claim 81 is apparent only when read in light of the preamble’s definition of the content being

fetched “by a first device . . . from a second server . . . via a second device.” For example, divorced

from the preamble, the claim body ostensibly covers a situation in which the second device is the

original source of the content rather than an intermediary. Similarly, without reference to the

preamble, the body ostensibly covers local fetching rather than fetching over the Internet. Claim

108 suffers similar issues. Without each preamble in its entirety limiting the claims, the claims fail

to capture important aspects of the invention. The preambles are essential to a proper

understanding of the claims and are therefore limiting.




                                                     15
    The Court rejects Plaintiff’s position that the preambles are limiting only “to the extent the

terms set out network structure used by the claimed methods.” First, it is not entirely clear what

Plaintiff means by its caveat. Second, Plaintiff’s argument appears to be based on an improper

application of Uniloc USA Inc. v. Microsoft Corp., 632 F.3d 1292 (Fed. Cir. 2011). Dkt. No. 109

at 15 n.2; Tesonet, 2019 U.S. Dist. LEXIS 141513, at *17 n.3. Uniloc addressed an issue of

divided-infringement of a system claim rather than the effect of a preamble on the scope of a

method claim. Uniloc, 632 F.3d at 1309 (“That other parties are necessary to complete the

environment in which the claimed element functions does not necessarily divide the infringement

between the necessary parties.”). Uniloc was further explained in Advanced Software Design Corp.

v. Fiserv, Inc. 641 F.3d 1368, 1374 (Fed. Cir. 2011) (“Like the claim in Uniloc, the claims at issue

in this case contain preambles that define the environment in which an accused infringer must act

or describe capabilities that an accused device must have.”). The issue addressed in Uniloc and

Advanced Software was not whether particular claim language was limiting but rather was to

“distinguish between those limitations that describe the environment in which a claim operates

from the limitations that must be performed by an accused infringer.” Advanced Software, 641

F.3d at 1375. Indeed, the environmental language in Uniloc and Advanced Software was limiting.

This distinction is explained succinctly in Advanced Software. There, the Federal Circuit held that

claims directed to validating a financial instrument having encrypted information in which the

method of encryption is defined in the preamble may be infringed without performing the

encryption method. But the claims will not be infringed if the instrument that is validated has not

been “encrypted . . . in accordance with steps described in the preamble.” Id. at 1373–75. Thus,

the environment in Advanced Software, namely, the encrypted information specified in the




                                                16
preamble, was a limitation of the claim. Here, the issue is whether the preambles are limiting, not

whether the claims invoke a divided-infringement issue.

     Accordingly, the Court holds that the preambles of Claims 81 and 108 of the ’044 Patent are

limiting in their entirety.

        B.      Definiteness of Claims 81 and 108 of the ’044 Patent

        Disputed Term                  Plaintiff’s Proposed            Defendant’s Proposed
                                          Construction                      Construction
 •   ’044 Patent Claim 81         not indefinite                    indefinite

 •   ’044 Patent Claim 108        not indefinite                    indefinite


     Because the parties’ arguments and proposed constructions with respect to these issues are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Defendant has not provided information under the Local Patent Rules that

is sufficient to “overcome the presumption of definiteness and validity to which Luminati is

entitled.” The scope of each of Claims 81 and 104 of the ’044 Patent is reasonably certain: Claim

81 sets forth how the “first device” relates to other elements of the claim as the method is

performed. Claim 108 sets forth how the “second device” relates to other elements of the claim as

the method is performed. The method of Claim 81 “can be performed by the ‘first device.’” The

method of Claim 108 “can be performed by the ‘second device.’” “[T]he claimed methods do not

require steps to be performed [by] each of [these] components.” The preamble of Claim 108, which

refers to fetching by the first device, does not require the steps in the body to be performed by the

first device. Rather, while this preamble sets forth the network in which the steps recited in the

body of the claim are to be performed, the actions recited in the preamble are not claim limitations.

Dkt. No. 109 at 13–17 & n.2.


                                                   17
    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’044 Patent figs.5–16, col.81 l.32 – col.83

l.18, col.83 ll.43–65, col.84 ll.12–18, col.86 ll.15–42, col.88 l.46 – col.89 l.49, col.106 ll.32–40.

Extrinsic evidence: Rhyne Decl.4 ¶¶ 6–19 (Plaintiff’s Ex. D, Dkt. No. 109-5).

    Defendant responds: It is not reasonably certain whether Claims 81 and 108 encompass

methods for fetching local content or are restricted to fetching content over the Internet, as recited

in the preambles. It is not reasonably certain which of the recited devices must perform the steps

of the methods. If the preamble of Claim 81 is limiting, it indicates that the “first device” performs

the steps recited in the body of the claim. But the steps in Claim 108, which has the identical

preamble, are not performed by the “first device.” Thus, the scopes of the claims are not reasonably

certain. Further, the Court has already held Claim 108 indefinite in Tesonet and the reasons

expressed there also apply here. Dkt. No. 115 at 7–9.

    In addition to the claims themselves, Defendant cites the following extrinsic evidence to

support its position: Rhyne Decl. ¶¶ 9, 12, 14 (Plaintiff’s Ex. D, Dkt. No. 109-5).

    Plaintiff replies: Defendant did not explain its indefiniteness position as required under Local

Patent Rule 4-2 and did not provide expert testimony on the issue and thus cannot meet the clear-

and-convincing standard of proving either Claim 81 or Claim 108 invalid as indefinite. The

common preamble of the two claims “sets out all the major components and their roles, even

though two different devices perform different steps set forth in the different claims.” Dkt. No.

119 at 4–6.




4
 Declaration of Dr. Vernon Thomas Rhyne Jr. in Support of Plaintiff Luminati Network Ltd.’s
Claim Constructions.
                                                 18
    Analysis

    The issues in dispute distill to: (1) whether it is reasonably certain that Claims 81 and 108 of

the ’044 Patent are restricted to fetching content over the Internet and (2) whether it is reasonably

certain which of the devices listed in the claims performs the steps recited in the claims. As set

forth above, the claims require “fetching over the Internet a first content.” Further, the role of the

various recited components in performing the claimed steps, and thus claim scope, is reasonably

certain in Claim 81 but not in Claim 108.

    The Court reiterates and adopts the reasoning and ruling expressed in Tesonet regarding the

role of the various components in performing the steps of Claim 81. Tesonet, 2019 U.S. Dist.

LEXIS 141513, at *76– 83. Specifically, “[a] fair reading of the claim as a whole is that the lettered

method steps are performed ‘by a first device,’ which is set forth in the preamble. The claim scope

is ‘reasonabl[y] certain[]’ in this respect.” Id. at *80 (citing Nautilus, 572 U.S. at 910).

    The Court also reiterates and adopts the reasoning and ruling expressed in Tesonet regarding

the role of the various components in performing the steps of Claim 108. Id. at *86–88.

Specifically, “the analysis set forth above as to Claim 81 does not apply to Claim 108 because the

preamble recites that the method is performed ‘by a first device,’ not by the second device. The

recital of ‘via a second device’ in Claim 108 fails to find any reasonably clear meaning in the

context of the remainder of the claim, in particular as to the steps recited in the body of the claim.

The scope of the claim therefore lacks ‘reasonable certainty.’” Id. at *88 (citing Nautilus, 572 U.S.

at 910). The Court is not persuaded otherwise by Plaintiff’s expert’s testimony. While the Court

does not take issue with Dr. Rhyne’s explanation of the exemplary embodiments of Figures 5b and

11a of the ’044 Patent or his explanation of how Claim 108 may encompass those embodiments,

the Court finds his ultimate opinion—that “each claim step[] can be performed by the second



                                                  19
device,” Rhyne Decl. ¶ 14 (emphasis added)—unhelpful. Plaintiff’s argument is similarly

unhelpful, stating that “each of the claimed steps can be performed by the second device.” Dkt.

No. 109 at 16–17 (emphasis added). It is not reasonably certain from the language of the claim

whether any or all the steps must be performed by the second device to effect fetching of content

“via a second device.” Plaintiff and its expert have provided little, if any, certainty regarding this

issue. Ultimately, Claim 108 as written, and even in light of Plaintiff’s argument and evidence,

leaves a “zone of uncertainty which enterprise and experimentation may enter only at the risk of

infringement claims.” Nautilus, 572 U.S. at 909–10. Therefore, Claim 108 is indefinite.

     Accordingly, the Court holds that Defendant has not met its burden to prove Claim 81 of the

’044 Patent is indefinite. Conversely, the Court holds Claim 108 of the ’044 Patent as indefinite.

       C.         “first device,” “first server,” “second device,” “second server”

      Disputed Term                Plaintiff’s Proposed            Defendant’s Proposed
                                       Construction                      Construction
 “first device”                not indefinite / preamble not indefinite under 35 U.S.C. § 112
                               limiting / plain and ordinary
 •   ’044 Patent Claims        meaning                       Alternatively:
     81, 108
                                                              •   a device, separate from the
                                                                  second device, the first server,
                                                                  and the second server, that
                                                                  receives the Internet content
                                                                  from the second device
 “first server”                not indefinite / preamble not indefinite under 35 U.S.C. § 112
                               limiting / plain and ordinary
 •   ’044 Patent Claims        meaning                       Alternatively:
     81, 108
                                                              •   a server, separate from the
                                                                  second device, the first device,
                                                                  and the second server, that
                                                                  receives the Internet content
                                                                  from the second device




                                                 20
      Disputed Term               Plaintiff’s Proposed            Defendant’s Proposed
                                      Construction                      Construction
 “second device”              not indefinite / preamble not indefinite under 35 U.S.C. § 112
                              limiting / plain and ordinary
 •   ’044 Patent Claims       meaning                       Alternatively:
     81, 108
                                                               •   a device, separate from the first
                                                                   device, the first server, and the
                                                                   second server, that is
                                                                   communicatively positioned
                                                                   between the first device and the
                                                                   second server
 “second server”              not indefinite / preamble not indefinite under 35 U.S.C. § 112
                              limiting / plain and ordinary
 •   ’044 Patent Claims       meaning                       Alternatively:
     81, 108
                                                               •   a server, separate from the first
                                                                   device, the second device, and
                                                                   the first server, from which the
                                                                   Internet content is fetched

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The Court should construe these terms as it did in Tesonet; namely, that

these terms have their plain and ordinary meanings. Further, Defendant’s proposed constructions

are unhelpful and potentially confusing. For example, it is not clear how “separate” is being used

in Defendant’s proposals and the claims do not require geographic separation. Dkt. No. 109 at 18.

     Defendant responds: These terms should be construed to clarify that: (1) the four components

are arranged as provided in the preambles of Claims 81 and 108 of the ’044 Patent, (2) the

communication amongst the components is as provided in the preambles, (3) the content of the

claims is content that is fetched over the Internet as provided in the preambles (i.e., it is “Internet

content”), and (4) the “first device,” “second device,” “first server,” and “second server” of the



                                                   21
claims are separate components in that a single component cannot satisfy more than one of these

limitations. Dkt. No. 115 at 10–11.

    Plaintiff replies: Defendant’s proposed “separate” limitation does not resolve any dispute or

clarify claim scope as Defendant has not explained what “separate” here means or asserted that

Plaintiff is accusing a single device or server as satisfying more than one of these terms. Dkt. No.

119 at 6–7.

    Analysis

    The issues here largely overlap with the issues regarding the limiting effect of the preambles

of Claims 81 and 108 of the ’044 Patent. In addition, there appears to be a dispute as to whether

the “first device,” “second device,” “first server,” and “second server” are necessarily distinct

components. As set forth above, the preambles are limiting in their entirety. Therefore, the Court

declines to separately inject the preamble’s limitations into these device and server terms. With

respect to whether the devices and servers are necessarily separate (i.e., distinct) components, the

Court understands the plain import of separately reciting these claim elements is that they are

distinct components.

    To the extent Defendant’s proposed constructions simply restate the limitations explicit in the

preambles, the Court rejects the constructions as unnecessary and potentially confusing. The Court

also rejects as improper Defendant’s limitations that are not explicit in the preambles or elsewhere

in the claims. For example, to the extent Defendant proposes that “Internet content” is anything

other than content that is fetched over the Internet, as provided in the preamble’s “fetching over

the Internet a first content,” the Court rejects the limitation as improper.

    With respect to whether the devices and servers of the claims are “separate,” the Court holds

that they are distinct, though not necessarily geographically separate. Indeed, this is the plain



                                                  22
meaning of the claim language, which lists these as separate components. See Becton, Dickinson

& Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists

elements separately, the clear implication of the claim language is that those elements are distinct

components of the patented invention.” (quotation and modification marks omitted)). Plaintiff has

not established, or even suggested, that this clearly implied distinct nature does not apply.

     Finally, the Court understands Defendant’s primary position of indefiniteness to be that

addressed above.

     Accordingly, the Court determines that these terms have their plain and ordinary meanings,

under which the separately recited claim elements correspond to distinct components, without the

need for further construction.

        D.     “first content identifier”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                       Construction
 “first content identifier”        plain and ordinary meaning        identification of the Internet
                                                                     content that is to be fetched
 •   ’044 Patent Claims 81,
     108

     The Parties’ Positions

     Plaintiff submits: The plain and ordinary meaning of “identifier” is easily understood, so there

is no need to construe “first content identifier.” Further, “content” should not be rewritten as

“Internet content” as it is not clear what “Internet content” means and there is no support that

“content” in the ’044 Patent has a meaning other than its ordinary, broad, meaning. Dkt. No. 109

at 18–20.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’044 Patent fig.15, col.5 ll.2–47, col.8 ll.12–

29, col.12 ll.28–49, col.19 l.49 – col.20 l.36, col.46 ll.30–43, col.47 ll.37–44, col.51 l.19 – col.56

                                                 23
l.19, col.56 ll.30–36, col.56 l.59 – col.57 l.36, col.58 ll.20–30, col.61 l.65 – col.62 l.63, col.63

ll.43–56, col.73 ll.41–47, col.95 ll.16–17, col.95 l.25 – col.96 l.3, col.102 ll.45–59, col.107 ll.34–

47, col.110 l.33 – col.111 l.10, col.124 ll.26–57, col.141 ll.47–49. Extrinsic evidence:

International Telecommunications Union (ITU) definitions of “content” (Plaintiff’s Ex. E,5 Dkt.

No. 109-6; Plaintiff’s Ex. F,6 Dkt. No. 109-7) and “identifier” (Plaintiff’s Ex. G,7 Dkt. No. 109-8;

Plaintiff’s Ex. H,8 Dkt. No. 109-10).

    Defendant responds: The term “first content identifier” should be construed to clarify that the

“content” of the claims is the content that is fetched over the Internet (i.e., it is “Internet content”).

This does not encompass content that is not fetched over the Internet, such as locally stored content.

This is mandated by the preambles of Claims 81 and 108, which each recite “fetching over the

Internet a first content.” Dkt. No. 115 at 12–13.

    Plaintiff replies: “Whether content is fetched over the Internet or not has nothing to do with

the content itself.” Further, “content” was construed in Tesonet as “digital data.” Finally, Plaintiff

does not contend that the claims encompass “fetching local content from local storage devices.”

Rather, the “preamble clearly requires ‘fetching … a first content … from a second server

identified in the Internet” (ellipses in original). Dkt. No. 119 at 7 & n.3.




5
   https://www.itu.int/net/ITU-R/asp/terminology-definition.asp?lang=en&rlink=%7b46309866-
F797-45BC-81E9-2B6B2DAC1F32%7d
6
  https://www.itu.int/net/ITU-R/asp/terminology-definition.asp?lang=en&rlink=%7b0A3C5266-
56D4-4ED8-9076-A4345192D7EB%7d
7
  https://www.itu.int/net/ITU-R/asp/terminology-definition.asp?lang=en&rlink=%7b5C58FBE6-
BE32-4E31-81CE-676FCB191E2B%7d
8
  https://www.itu.int/net/ITU-R/asp/terminology-definition.asp?lang=en&rlink=%7bA842D85F-
D255-4218-98D1-D8AD272C9067%7d
                                                    24
        Analysis

        The issue in dispute entirely overlaps with the issues regarding the limiting effect of the

preambles of Claims 81 and 108 of the ’044 Patent. As set forth above, the preambles are limiting

in their entirety. Therefore, the Court declines to inject the preamble’s “Internet” limitation into

the “first content identifier” as Defendant proposes. The Court rejects the remainder of

Defendant’s proposed construction, “identification of the [] content that is to be fetched” as merely

redundant of other express claim language and therefore unnecessary.

        Accordingly, the Court determines the “first content identifier” has its plain and ordinary

meaning without the need for further construction.

          E.       “identified in the Internet by a first identifier,” “identified in the Internet by
                   a second identifier,” and “identified in the Internet by a third identifier”

           Disputed Term                 Plaintiff’s Proposed            Defendant’s Proposed
                                             Construction                      Construction
    “identified in the Internet by a preamble not limiting / plain    identified by a first identifier
    first identifier”                and ordinary meaning             that is different than the third
                                                                      identifier, although there may
    •   ’044 Patent Claims 81,                                        be some overlap
        108
    “identified in the Internet by a preamble not limiting / plain    identified by information that
    second identifier”               and ordinary meaning             includes an address of the
                                                                      second device
    •   ’044 Patent Claims 81,
        108
    “identified in the Internet by a preamble not limiting / plain    identified by a third identifier
    third identifier”                and ordinary meaning9            that is different than the first
                                                                      identifier, although there may
    •   ’044 Patent Claims 81,                                        be some overlap
        108



9
 Plaintiff did not state a position in the P.R. 4-5(d) chart for the “third identifier” term. Dkt. No.
122-1 at 15–16. The position set forth in the briefing is “plain and ordinary meaning.” Dkt. No.
109 at 21. As the briefing positions on the “first identifier” and “second identifier” terms were also
“plain and ordinary meaning,” the Court understands that Plaintiff’s position on all three terms are
as expressed in the P.R. 4-5(d) chart for the “first identifier” and “second identifier” terms.
                                                   25
    Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

    The Parties’ Positions

    Plaintiff submits: The first, second, and third identifiers simply identify without comparison

to other identifiers. This does not need to be clarified and the plain and ordinary meaning of

“identifier” is easily understood. Further, while the ’044 Patent describes that an identifier may

include an address, these are exemplary embodiments and do not mandate an address. Claim 44 of

the ’044 Patent, for example, recites that “each of the identifiers is an IP address or a URL” and a

URL is not an address. Dkt. No. 109 at 21–22.

    In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’044 Patent col.20 ll.3–4, col.39 ll.23–24, col.40 l.21, col.54 ll.7–22, col.58 ll.20–30,

col.61 l.64 – col.62 l.33, col.63 ll.4–13, col.73 ll.41–47, col.95 ll.16–17, col.95 l.25 – col.96 l.3,

col.102 ll.45–59, col.110 l.33 – col.111 l.10, col.124 ll.26–38; ’866 Patent col.55 ll.31–32, col.83

ll.54–59.

    Defendant responds: These terms should be construed to clarify that a single identifier may

not satisfy more than one of the first, second, and third identifier limitations. According to the

patent examiner, the separate identifiers are what distinguish the claims over the prior art. Further,

including the “address” in the second identifier clarifies that the claims require Internet traffic.

Dkt. No. 115 at 13–15.

    In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’044 Patent File Wrapper September 11, 2015 Notice of Allowability at 2

(Defendant’s Ex. A, Dkt. No. 115-1 at 31).




                                                   26
    Plaintiff replies: The term “identifier” is used according to its broad plain and ordinary

meaning and was not narrowed during prosecution. Dkt. No. 119 at 7–9.

    Analysis

    There are two issues in dispute. First, whether “address” should be injected into the

construction of “second identifier.” It should not. Second, whether the first, second, and third

identifiers are necessarily distinct from each other. According to a plain reading of the claims,

under which separately recited elements correspond to distinct components, the identifiers are

different from each other (i.e., they are distinct).

    The Court rejects Defendant’s proposed “address” limitation. The Court addressed a

substantially similar issue in Tesonet and the Court here reiterates and adopts the reasoning and

ruling expressed there. Tesonet, 2019 U.S. Dist. LEXIS 141513, at *22–28. Specifically, it is not

necessary to inject “address” into a limitation to affect an “Internet” limitation that is already

explicit in the claim. Further, the Court refuses to equate an “identifier” with an “address” simply

because the identifier “identifie[s] in the Internet.” Rather, the Asserted Patents provide that an

address is simply an exemplary Internet identifier and therefore allows for identifiers other than

addresses. See, e.g., ’044 Patent col.54 ll.7–8 (“Each of the identifiers herein may be a URL or an

IP address in IPv4 or IPv6 form.” (emphasis added)); see also, id. at col.50 ll.18–31 (describing

the “Domain Name System (DNS)” which “translates easily memorized domain names to the

numerical IP addresses needed for the purpose of locating computer services and devices

worldwide”).

    With respect to whether the first, second, and third identifiers of the claims are “separate,” the

Court holds that they are distinct. Indeed, this is the plain meaning of the claim language, which




                                                   27
lists these as separate components. See Becton, Dickinson & Co., 616 F.3d at 1254. Plaintiff has

not established, or even suggested, that this clearly implied distinct nature does not apply.

     Accordingly, the Court rejects Defendant’s proposed “address” limitation in “second

identifier” and determines that these terms have their plain and ordinary meanings, under which

the separately recited claim elements correspond to distinct components, without the need for

further construction.

       F.       “receiving the second identifier from the first server,” “sending the second
                identifier to the first server,” “sending a second request to the second device
                using the second identifier, the second request includes the first content
                identifier and the third identifier,” “receiving a second request from the first
                device, the second request includes the first content identifier and the third
                identifier,” and “in response to receiving the first content, sending the first
                content to the first device using the first identifier”

        Disputed Term              Plaintiff’s Proposed              Defendant’s Proposed
                                      Construction                        Construction
 “receiving the second            plain and ordinary        receiving, by the first device from the
 identifier from the first        meaning                   first server, identification of the
 server”                                                    second device that includes an
                                                            address of the second device
 •   ’044 Patent Claim 81
 “sending the second identifier   plain and ordinary        indefinite under 35 U.S.C. § 112
 to the first server”             meaning
                                                            Alternatively:
 •   ’044 Patent Claim 108
                                                            •   sending, by the second device to
                                                                the first server, identification of
                                                                the second device that includes an
                                                                address of the second device
 “sending a second request to     plain and ordinary        sending, by the first device to the
 the second device using the      meaning                   second device, using the address of
 second identifier, the second                              the second device that was received
 request includes the first                                 from the first server, a request for the
 content identifier and the                                 Internet content which is to be
 third identifier”                                          fetched that includes both (1)
                                                            identification of the Internet content
 •   ’044 Patent Claims 81                                  that is to be fetched and also (2) the
                                                            address of the second server



                                                 28
        Disputed Term                Plaintiff’s Proposed          Defendant’s Proposed
                                        Construction                    Construction
 “receiving a second request        plain and ordinary      indefinite under 35 U.S.C. § 112
 from the first device, the         meaning
 second request includes the                                Alternatively:
 first content identifier and the
 third identifier”                                          •   receiving, by the second device
                                                                from the first device, a request for
 •   ’044 Patent Claim 108                                      the Internet content that includes
                                                                both (1) identification of the
                                                                Internet content that is to be
                                                                fetched and also (2) the address
                                                                of the second server
 “in response to receiving the      plain and ordinary      indefinite under 35 U.S.C. § 112
 first content, sending the first   meaning
 content to the first device                                Alternatively:
 using the first identifier”
                                                            •   after the second device receives
 •   ’044 Patent Claim 108                                      the Internet content, the second
                                                                device forwards the Internet
                                                                content to the first device using
                                                                an address of the first device

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Defendant’s proposals are improper for a variety of reasons: First, the

“second identifier” does not necessarily include an address so sending or receiving the “second

identifier” does not necessarily require sending or receiving an address. Second, the “content” is

not necessarily “Internet content.” Third, the “first device” of the claims does not necessarily

perform the sending or receiving steps, which may instead be performed by another device on

behalf of the first device. Finally, sending “in response to receiving” is not simply sending after

receiving but rather indicates a causal relationship between the sending and receiving. Dkt. No.

109 at 23–26.



                                                   29
       In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’044 Patent fig.15, col.5 ll.2–47, col.8 ll.12–

29, col.12 ll.28–49, col.19 l.49 – col.20 l.36, col.46 ll.30–43, col.47 ll.37–44, col.51 l.19 – col.56

l.29, col.56 l.59 – col.57 l.36, col.58 ll.20–30, col.61 l.65 – col.62 l.63, col.63 ll.43–56, col.64 l.48

– col.65 l.5, col.73 ll.41–47, col.95 l.25 – col.96 l.3, col.102 ll.45–49, col.107 ll.34–47, col.110

l.33 – col.111 l.10, col.124 ll.26–57. Extrinsic evidence: International Electrotechnical

Commission (IEC) definition of “server” (Plaintiff’s Ex. I,10 Dkt. No. 109-10).

       Defendant responds: These proposed constructions are largely based on Defendant’s proposed

constructions and positions on other terms: The sending and receiving steps in Claim 81 of the

’044 Patent are performed by the “first device,” as set forth in the preamble and as held in Tesonet.

The “address of the second device” is included in the “second identifier.” The “content” that is

requested is necessarily Internet content. And the first, second, and third identifiers are separate.

Further, the sending that is “in response to receiving” should be clarified to denote the temporal

relationship between the sending and receiving: that the sending is “after” the receiving. Finally,

Defendant “proposes [Claim 108’s] contingent constructions only in the alternative should the

Court find [Claim 108] is not indefinite.” Dkt. No. 115 at 15–18.

       In addition to the claims themselves, Defendant cites the following extrinsic evidence to

support its position: Rhyne Decl. ¶ 14 (Plaintiff’s Ex. D, Dkt. No. 109-5).

       Plaintiff replies: Defendant’s proposals here are improper for the same reasons that its

proposals for the “first identifier,” “second identifier” and “third identifier” terms are improper.

Dkt. No. 119 at 9–10.




10
     http://www.electropedia.org/iev/iev.nsf/display?openform&ievref=732-01-12
                                                   30
    Plaintiff cites further intrinsic evidence to support its position: ’044 Patent col.50 ll.18–31,

col.72 ll.52–55, col.75 ll.48–63.

    Analysis

    Other than whether “in response to” in Claim 108 of the ’044 Patent should be rewritten as

“after,” the issues in dispute here have been addressed with respect to other terms. The Court

reiterates that: (1) “receiving . . .” and “sending . . .” steps of Claim 81 of the ’044 Patent are

performed by the “first device”; (2) none of the “first identifier,” “second identifier,” or “third

identifier” are necessarily an address; (3) it is unnecessary and potentially confusing to include the

“Internet” limitation of the preamble into a construction of “first content” or “first content

identifier”; and (4) Claim 108 is indefinite. The Court rejects that “in response to” should be

rewritten as “after.” Doing so is not necessary to clarify any temporal relationship and threatens to

change the scope of the claim. Further, since Claim 108 is indefinite, there is no need to address

the propriety of Defendant’s alternative constructions for the “sending . . .,” “receiving . . . ,” and

“in response to receiving . . .” or “sending . . .” limitations of Claim 108.

    Finally, subject to the foregoing and the constructions of their constituent terms, the Court

construes the “sending . . .” and “receiving . . .” limitations of Claim 81 as follows:

           •   “receiving the second identifier from the first server” means “receiving, by the

               first device, the second identifier from the first server” and

           •   “sending a second request to the second device using the second identifier, the

               second request includes the first content identifier and the third identifier” means

               “sending, by the first device, a second request to the second device using the

               second identifier, the second request includes the first content identifier and the

               third identifier.”


                                                  31
        G.     “multitasking or multiprocessing” and “proximity to the second server”

        Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                          Construction                    Construction
 “multitasking or                 multiple tasks being            BIScience does not challenge
 multiprocessing”                 performed in overlapping        Luminati’s proposed
                                  time periods using common       construction
 •   ’044 Patent Claims 86,       processing resources
     88, 91, 107
 “proximity to the second         distance from second server     BIScience does not challenge
 server”                                                          Luminati’s proposed
                                                                  construction11
 •   ’044 Patent Claim 97

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Its proposed constructions for these terms are that which was agreed to by

the parties and adopted by the Court in Tesonet. Dkt. No. 109 at 24–25.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’044 Patent col.24 l.60 – col.25 l.4, col.53

ll.55–59, col.90 l.43 – col.91 l.15. Extrinsic evidence: International Electrotechnical Commission

(IEC) definition of “multitasking” (Plaintiff’s Ex. J,12 Dkt. No. 109-11); Merriam-Webster online

definition of “multitasking” (Plaintiff’s Ex. K,13 Dkt. No. 109-12); Dictionary.com definition of

“proximity” (Plaintiff’s Ex. L,14 Dkt. No. 109-13).




11
   Defendant did not state a position in the P.R. 4-5(d) chart for the “proximity” term, Dkt. No.
122-1 at 24–25, but based on the briefing, the Court understands Defendant’s position to be the
same as that expressed for the “multitasking” term.
12
   http://www.electropedia.org/iev/iev.nsf/display?openform&ievref=171-05-69
13
   https://www.merriam-webster.com/dictionary/multitasking
14
   https://www.dictionary.com/browse/proximity?s=t
                                                   32
     Defendant responds: “To ease the burden on the Court, BIScience is not challenging

Luminati’s proposed constructions. However, BIScience does not concede that Luminati’s

proposed constructions are proper.” Dkt. No. 115 at 18.

     Plaintiff replies: Since Defendant is not challenging Plaintiff’s proposed constructions of these

terms, the Court should adopt them. Dkt. No. 119 at 10.

     Analysis

     There appears to be no dispute to resolve. Accordingly, the Court adopts Plaintiff’s proposed

constructions:

             •   “multitasking or multiprocessing” means “multiple tasks being performed in

                 overlapping time periods using common processing resources”; and

             •   “proximity to the second server” means “distance from second server.”

        H.       “past activities”

        Disputed Term                     Plaintiff’s Proposed          Defendant’s Proposed
                                              Construction                   Construction
 “past activities”                   past actions or performance     indefinite

 •   ’040 Patent Claim 99                                            alternatively:

                                                                     •   plain and ordinary
                                                                         meaning

     The Parties’ Positions

     The parties did not submit any argument or evidence on the meaning of “past activities” but

listed their positions in the P.R. 4-5(d) chart. Dkt. No. 122-1 at 25.

     Analysis

     Given that the parties provided no argument or evidence on this dispute and that the proposed

constructions are identical to that considered in Tesonet, the Court reiterates and adopts the ruling

and reasoning on this term that it set forth in Tesonet. 2019 U.S. Dist. LEXIS 141513, at *46–49.

                                                  33
     Accordingly, the Court determines that “past activities” has its plain and ordinary meaning

without the need for further construction.

        I.     Preamble of Claim 15 of the ’866 Patent

        Disputed Term                 Plaintiff’s Proposed            Defendant’s Proposed
                                         Construction                     Construction
 “A method for fetching a         Preamble is limiting to the      The preamble is limiting.
 content over the Internet from extent it sets forth the
 a first server identified in the components of the residential
 Internet by a second identifier proxy network.
 via a group of multiple
 devices, each identified in the
 Internet by an associated
 group device identifier, the
 method comprising the step
 of partitioning the content
 into a plurality of content
 slices, each content slice
 containing at least part of the
 content, and identified using a
 content slice identifier, and
 for each of the content slices,
 comprising the steps of:”

 •   ’866 Patent Claim 15

     The Parties’ Positions

     Plaintiff submits: “[T]he preamble [of Claim 15 of the ’866 Patent] may be limiting to the

extent it sets forth the components of the residential proxy network and particularly to the extent

those components introduced in the preamble act as antecedent bases for the terms in the body of

the claim.” Dkt. No. 109 at 26–27.

     Defendant responds: The preamble of Claim 15 of the ’866 Patent is fully limiting for reasons

similar to those for Claim 81 of the ’044 Patent. Further, the preamble is:

        A method for fetching a content over the Internet from a first server identified in
        the Internet by a second identifier via a group of multiple devices, each identified
        in the Internet by an associated group device identifier, the method comprising,


                                                34
’866 Patent col.173 ll.41–45, rather than:

        A method for fetching a content over the Internet from a first server identified in
        the Internet by a second identifier via a group of multiple devices, each identified
        in the Internet by an associated group device identifier, the method comprising the
        step of partitioning the content into a plurality of content slices, each content slice
        containing at least part of the content, and identified using a content slice identifier,
        and for each of the content slices, comprising the steps of,

id. col.173 ll.41–49. Plaintiff’s infringement contentions indicate that Plaintiff improperly includes

“partitioning the content into a plurality of content slices, each content slice containing at least part

of the content, and identified using a content slice identifier, and for each of the content slices,

comprising the steps of” in the preamble. Dkt. No. 115 at 18–21.

    In addition to the claims themselves, Defendant cites the following extrinsic evidence to

support its position: Rhyne Decl. ¶ 23 (Plaintiff’s Ex. D, Dkt. No. 109-5).

    Plaintiff replies: “There appears to be no real dispute here. To the extent there is any

confusion, Luminati agrees the preamble is limiting.” Dkt. No. 119 at 10.

    Analysis

    There appear to be two issues in dispute. First, whether the preamble of Claim 15 of the ’866

is entirely or only partially limiting. It is entirely limiting. Second, whether the preamble ends at

“the method comprising” or at “comprising the steps of.” It ends at “the method comprising.”

    To begin, under a plain reading of Claim 15 of the ’866 Patent, the preamble ends at the phrase

“the method comprising.” Plaintiff has not provided any reason to deviate from this plain reading,

or even indicated a position on this issue. In any event, and as set forth below, the Court holds the

preamble is limiting in its entirety.

    The preamble of Claim 15 of the ’866 Patent is limiting in its entirety for reasons similar to

that provided above with respect to the preambles of Claims 81 and 108 of the ’044 Patent.

Specifically, the preamble of Claim 15 of the ’866 Patent provides antecedent basis for numerous


                                                   35
terms in body of the claims and defines important attributes of those terms and their relationships

in the invention that are not expressed in the body of the claims. Claim 15, with emphasis added,

provides:

           15. A method for fetching a content over the Internet from a first server
         identified in the Internet by a second identifier via a group of multiple devices,
         each identified in the Internet by an associated group device identifier, the
         method comprising the step of partitioning the content into a plurality of
         content slices, each content slice containing at least part of the content, and
         identified using a content slice identifier, and for each of the content slices,
         comprising the steps of:
           (a) selecting a device from the group;
           (b) sending over the Internet a first request to the selected device using the
             group device identifier of the selected device, the first request including the
             content slice identifier and the second identifier;
           (c) in response to receiving the sent first request by the selected device,
             receiving over the Internet the content slice from the selected device; and
           wherein the method further comprising the step of constructing the content
             from the received plurality of content slices, and
           wherein each of the devices in the group is a client device.

    Specifically, “the group,” “the group device identifier,” “the second identifier,” “the content,”

and “the devices in the group” recited in the body of the claim each have their antecedent basis in

the preamble, considering the preamble terminates at “the method comprising the step of.” The

preamble also defines important attributes of these components and how they relate to one another.

For example, the “content” is defined as being “fetch[ed] over the Internet from a first server . . .

via a group of multiple devices,” the “second identifier” identifies the first server “in the Internet,”

and each device of the group is “identified in the Internet by an associated group identifier.” As

explained above, the use of a preamble to provide antecedent basis and define important aspects

of the invention that are essential to a proper understanding of the claim body renders the preamble

entirely limiting. See, e.g., Catalina Mktg. Int'l, 289 F.3d 801, 808.

    Even were the preamble to include the “step of partitioning … for each of the content slices

comprising the steps of,” the entire preamble would be limiting. The step-of-partitioning clause


                                                  36
provides the antecedent basis for “the content slice identifier” and “the content slice” and defines

that the “each content slice contain[s] at least part of the content” and that “each content slice …

[is] identified using a content slice identifier.”

      Accordingly, the Court holds that the preamble of Claim 15 of the ’866 Patent is limiting in

its entirety and ends at “the method comprising” transition.

         J.      Definiteness of Claim 15 of the ’866 Patent

      The Parties’ Positions

      Defendant submits: It is not reasonably certain which devices or components perform the steps

of Claim 15 of the ’866 Patent and thus the claim is indefinite. Dkt. No. 115 at 21–22.

      Plaintiff replies: There is nothing indefinite about Claim 15: “the method is performed by the

device that performs the method, and it performs all the steps of the method.” Dkt. No. 119 at 10–

11.

      Plaintiff cites further extrinsic evidence to support its position: Rhyne Decl. ¶¶ 20–25

(Plaintiff’s Ex. D, Dkt. No. 109-5).

      Analysis

      The issue in dispute here is twofold: whether it is reasonably certain what device or devices

perform the steps of the method of Claim 15 of the ’866 Patent and, if not, whether that uncertainty

renders the claim indefinite. The Court determines that specifying a device or devices that perform

the steps of the claim is not important to understanding the claim and that the claim otherwise sets

forth with reasonable certainty the relationship of the various claim elements.

      The scope of Claim 15 is reasonably certain. The claim is directed to a method for fetching

content over the Internet from a first server via a group of multiple devices that includes

partitioning the content into slices and receiving the various slices from the devices of the group.

The only hardware components mentioned in the claim are the devices of the group and the server.
                                                     37
The role of these two components in the method is reasonably certain: the content is fetched in

slices from the server via the devices of the group with each content slice received from a selected

device of the group. While the claim is silent on which specific device must perform many of the

steps, the Court understands this to mean that what performs the steps is not important. The claim

otherwise defines the role of the server and group of devices, and specifically how the fetching is

accomplished “via” the group, with reasonable certainty, and the claim is not limited as to what

device performs the other steps.

     Accordingly, the Court holds that Defendant has not proven Claim 15 of the ’866 Patent is

indefinite for failing to specify which device or devices perform the steps of the claim.

       K.         “first server” and “a group of multiple devices”

        Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                           Construction                       Construction
 “first server”                    plain and ordinary meaning        a server, separate from the
                                                                     first device, the second
 •   ’866 Patent Claim 15                                            device, and the group of
                                                                     multiple devices, from which
                                                                     the Internet content is fetched

 “a group of multiple devices”     plain and ordinary meaning        a plurality of devices that are
                                                                     able to fetch the Internet
 •   ’866 Patent Claim 15                                            content from the first server
                                                                     and which does not include
                                                                     the first device and the
                                                                     second server


     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Defendant’s proposed constructions for these terms include many of the

same errors found in previous terms: For example, the proposed constructions improperly limit the

“content” from the “first server” to “Internet content” and they unnecessarily and confusingly

                                                   38
inject “separate.” Further, Defendant’s proposed constructions include “second device” and

“second server” which do not appear in the claim. Dkt. No. 109 at 27–29.

    Defendant responds: Its proposed constructions clarify that the “first server,” the “first

device,” and the “second server” are each distinct from the “group of multiple devices.” Dkt. No.

115 at 22–23.

    Plaintiff replies: Defendant’s proposed constructions confuse rather than clarify claim scope.

Dkt. No. 119 at 10.

    Analysis

    The mains issues in dispute here distill to: (1) whether the Internet aspect of the preamble

should be expressed in constructions of these terms and (2) whether the “first server” and the

devices of the “group of multiple devices” are necessarily separate (i.e., distinct) components. As

set forth above, the preambles are limiting in their entirety and express that the content is fetched

over the Internet. Therefore, the Court declines to inject an “Internet content” limitation into these

terms as Defendant proposes. With respect to whether the devices and servers are necessarily

separate (i.e., distinct) components, the Court understands the plain import of separately reciting

these claim elements is that they are distinct components. See Becton, Dickinson & Co., 616 F.3d

at 1254.

    The Court rejects the other limitations proposed by Defendant. With respect to “a group of

multiple devices,” the Court rejects Defendant’s proposed “able to fetch the internet content from

the first server” and “which does not include . . . the second server” limitations and refuses to

rewrite “multiple devices” as “a plurality of devices.” Defendant did not provide argument or

evidence to support the “able to fetch the . . . content from the first server” limitation. Similarly,

Defendant did not provide any argument or evidence regarding “the second server” and there is no



                                                 39
mention of any “second server” in the claim. And rewriting “multiple devices” as “a plurality of

devices,” as Defendant proposes, does not clarify claim scope or address any dispute. With respect

to “first server,” Defendant did not provide any argument or evidence regarding “the second

device” and there is no mention of any “second device” in the claim. The Court therefore rejects

Defendant’s proposed constructions.

     Accordingly, the Court determines that these terms have their plain and ordinary meanings,

under which the separately recited claim elements correspond to distinct components, without the

need for further construction.

        L.      “identified in the Internet by a second identifier”

        Disputed Term                  Plaintiff’s Proposed              Defendant’s Proposed
                                          Construction                        Construction
 “identified in the Internet by a plain and ordinary meaning         identified by information that
 second identifier”                                                  includes an address of the
                                                                     first server
 •   ’866 Patent Claim 15

     The Parties’ Positions

     Plaintiff submits: Defendant’s proposed construction for this term in Claim 15 of ’866 Patent

is improper for same reasons its proposed construction for this term in Claims 81 and 108 of the

’044 Patent is improper. Dkt. No. 109 at 27–28.

     Defendant responds: This term has the same meaning as it does in Claims 81 and 108 of the

’044 Patent. Dkt. No. 115 at 23.

     Plaintiff replies: Plaintiff “agrees the claim term and scope are the same in both patents.” Dkt.

No. 119 at 7 n.4.

     Analysis

     The issues in dispute here are the same as for the identical term in Claims 81 and 108 of the

’044 Patent and the Court holds that “identified in the Internet by a second identifier” in the ’866

                                                 40
Patent has the same meaning as that term in the ’044 Patent. Accordingly, the Court rejects

Defendant’s proposed “address” limitation in “second identifier” and determines that this term has

its plain and ordinary meaning without the need for further construction.

        M.      “partitioning the content into a plurality of content slices”

        Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                           Construction                       Construction
 “partitioning the content into    plain and ordinary meaning         indefinite under 35 U.S.C.
 a plurality of content slices”                                       § 112

 •   ’866 Patent Claim 15                                             Alternatively:

                                                                      •   dividing, by a group of
                                                                          multiple devices that is
                                                                          fetching Internet content,
                                                                          the Internet content to be
                                                                          fetched into a plurality
                                                                          (more than just one) of
                                                                          portions, although the
                                                                          portions can have
                                                                          overlapping content

     The Parties’ Positions

     Plaintiff submits: In Tesonet, the Court held this term has definite meaning. And the meaning

of this term is plain without construction: the content is partitioned into content slices. As described

in the ’866 Patent, the slices may be of entirely distinct content, partially overlapping content, or

entirely overlapping (identical) content. Dkt. No. 109 at 29–30.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’866 Patent col.53 ll.43–48, col.62 ll.26–29,

col.63 ll.62–63, col.168 ll.48–50. Extrinsic evidence: Rhyne Decl. ¶¶ 20–25 (Plaintiff’s Ex. D,

Dkt. No. 109-5).

     Defendant responds: It is not certain from the claim language what device or devices perform

the partitioning step and thus Claim 15 of the ’866 Patent is indefinite. Defendant’s proposed

                                                  41
alternative construction sets forth the only partitioning scheme described in the ’866 Patent, in

which the client device defines the partitioning and the partitioning is “carried out by the group of

devices acting as proxies to actually fetch the content.” It is important to clarify this partitioning

scheme in the construction to avoid a potential “unreasonable broadening of the claims by

rendering significant limitations into admitted prior art” such as the packetizing scheme set forth

in Figure 2a of the patent. Dkt. No. 115 at 23–27.

       In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’866 Patent figs.2a, 10, 23, 23a, col.4 l.6,

col.94 ll.63–67, col.109 l.39–44, col.114 ll.48–54. Extrinsic evidence: Rhyne Decl. ¶ 2215

(Plaintiff’s Ex. D, Dkt. No. 109-5).

       Plaintiff replies: The device that performs the partitioning is the device the performs all the

steps of Claim 15. Thus, a person of ordinary skill in the art “would clearly understand that a device

that performs those steps practices the patent claim.” And the “partitioning” of the claim includes

“requesting partitioned content in content slices, which can be done by a single device.” Further,

the patent expressly teaches that “[t]wo or more content parts may be identical and may contain

the same data” (quoting ’866 Patent col.63 ll.62–63). Dkt. No. 119 at 10–12.

       Plaintiff cites further intrinsic evidence to support its position: ’866 Patent col.53 ll.36–47,

col.94 ll.23–26, col.104 ll.19–22.

       Analysis

       There are two main issues in dispute. First, whether Claim 15 of the ’866 Patent is indefinite

for not specifying the device that performs the partitioning step. As set forth above, it is not.




15
     Defendant cites paragraph 15 but quotes material from paragraph 22.
                                                   42
Second, whether the “partitioning” limitation should be limited to partitioning “by a group of

multiple devices that is fetching Internet content.” It should not.

    To begin, for reasons set forth in other terms, the Court rejects Defendant’s proposal to rewrite

“content” as “Internet content to be fetched.”

    The Court also rejects Defendant’s proposal that partitioning is necessarily “by a group of

multiple devices that is fetching Internet content.” To begin, Defendant suggests that because the

only partitioning described in the ’866 Patent is performed by a group of multiple devices that is

fetching Internet content the claimed partitioning must be limited to the described embodiment.

Defendant’s position is contrary to law. Phillips, 415 F.3d at 1323 (“In particular, we have

expressly rejected the contention that if a patent describes only a single embodiment, the claims of

the patent must be construed as being limited to that embodiment.”); see also, Thorner, 669 F.3d

at 1366 (“It is likewise not enough that the only embodiments, or all of the embodiments, contain

a particular limitation. We do not read limitations from the specification into claims; we do not

redefine words. Only the patentee can do that.”). Further, Defendant mischaracterizes the ’866

Patent. For example, the patent teaches allocating slices of partitioned content to multiple devices

without any suggestion that the devices must form the slices. ’866 Patent col.117 ll.23–57, col.168

ll.48–50. Simply put, the record does not support limiting partitioning as Defendant proposes.

    The Court addressed the concept of partitioning into slices in Tesonet and the Court here

reiterates and adopts the reasoning and ruling there expressed. Tesonet, 2019 U.S. Dist. LEXIS

141513, at *63–67. Specifically, Tesonet construed “partitioning the content” as “splitting the

content into content slices (the resulting content slices may be overlapping or non-overlapping).”

Id. at *67. Other than improperly limiting the partitioning function to a group of multiple devices,

Defendant’s proposal strays from the Tesonet construction primarily by replacing “splitting” with



                                                 43
“dividing” and by replacing “slices” with “portions.” Although “splitting” and “dividing” convey

similar concepts, the Court prefers “splitting” as that language is found in the patent, ’866 Patent

at col.32 ll.9–14, and it better captures “partitioning” in that “dividing” could improperly imply

making the whole smaller instead of simply splitting it into parts. With respect to “slices” or

“portions,” the Court in Tesonet construed “content slices” as “some or all of the content, created

by partitioning the content and useable with other content slices to reconstruct the content” to give

effect to the patent’s teaching that a “content slice” may include all of the content. Tesonet, 2019

U.S. Dist. LEXIS 141513, at *56–62 (citing ’866 Patent col.168 ll.48–50). Defendant’s proposed

“portion” may improperly imply that a content slice is necessarily less than all of the content. The

remaining differences between the Tesonet construction and Defendant’s proposed construction

relate to the “into a plurality of content slices” clause. The Court declines to rewrite “plurality” as

“plurality (more than just one)” as it is an unwieldly and unnecessary clarification.

     Accordingly, the Court construes “partitioning the content into a plurality of content slices”

as follows:

              •   “partitioning the content into a plurality of content slices” means “splitting the

                  content into multiple content slices that each include some or all of the content

                  (the resulting content slices may be overlapping or non-overlapping).”

        N.        “each content slice containing at least part of the content” and “each content
                  slice … identified using a content slice identifier”

        Disputed Term                Plaintiff’s Proposed                 Defendant’s Proposed
                                        Construction                            Construction
 “each content slice containing plain and ordinary meaning             each portion contains at least
 at least part of the content”                                         part of the Internet content

 •   ’866 Patent Claim 15




                                                   44
         Disputed Term                  Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                       Construction
 “each content slice . . .         plain and ordinary meaning        each portion is identified
 identified using a content                                          uniquely relative to the other
 slice identifier”                                                   portions

 •   ’866 Patent Claim 15


     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The plain meanings of these terms are easily understood. Rewriting “content

slice” as “portion” and “content” as “Internet content” does not clarify scope but rather confuses

and threatens to improperly limit the scope of these terms. Further, there is no reason that content

slices, which may be identical, must have unique identifiers relative to each other. Dkt. No. 109 at

30–31.

     Defendant responds: The terms should be construed as proposed by Defendant to clarify that

the “content” is the content that is fetched over the Internet and that the goal of Claim 15 of the

’866 Patent is “constructing the content from the received plurality of content slices.” Dkt. No.

115 at 27.

     Plaintiff replies: Whether the “content” is sent over the Internet is independent of the meaning

of “content,” so it would be improper to change “content” to “Internet content.” And Defendant

does not provide any reason to change “content slice” to “portion.” Finally, the content identifiers

need not be unique since contents slices can be identical. Dkt. No. 119 at 12.

     Plaintiff cites further intrinsic evidence to support its position: ’866 Patent col.63 ll.62–63.




                                                   45
    Analysis

    There are two main issues in dispute. First, whether “content” should be changed to clarify

that it is the content that is fetched over the Internet (i.e., “Internet content”). For the reasons set

forth above, it should not as doing so would introduce a potentially confusing redundancy of a

limitation expressed in the preamble. Second, whether the identification of the content slice is

necessarily unique. It is not.

    On the record before it, the Court refuses to limit “identified” to “identified uniquely” as

Defendant proposes. Defendant does not support this limitation with any argument or evidence.

And the patent teaches that two or more content slices may be identical. ’866 Patent col.62 ll.28–

29, col.63 ll.62–63. The Court discerns no reason that two identical content slices must be uniquely

identified relative to each other. Indeed, the embodiment of Figure 29e (reproduced here) depicts

three devices, each associated with the same six content slices, and each identical content slice

identified with the same identifier (e.g., “A” or “B”). Id. at col.118 l.47 – col.119 l.8. This suggests

that the identifiers of identical slices allocated to different devices may not be unique.




                                                  46
     Finally, and for the reasons stated above, the Court refuses to rewrite “content slice” as

“portion.”

     Accordingly, the Court determines that these terms have their plain and ordinary meanings

without the need for further construction.

        O.      “a plurality of content slices … and for each of the content slices”

        Disputed Term                    Plaintiff’s Proposed            Defendant’s Proposed
                                            Construction                      Construction
 “a plurality of content slices .   plain and ordinary meaning       performing the following
 . . and for each of the content                                     steps for each of the plurality
 slices”                                                             of content slices (portions),
                                                                     rather than just a single time
 •   ’866 Patent Claim 15                                            for the entirety of the fetched
                                                                     Internet content


     The Parties’ Positions

     Plaintiff submits: Again, “content” should not be rewritten as “Internet content.” Further,

performance of the steps of Claim 15 does not need to be repeated for each content slice but rather

a single performance of a step may apply to each slice. Dkt. No. 109 at 31–32.

     Defendant responds: The plain meaning of the claim is that the steps of the claim are repeated

for each of the plurality of content slices. For example, if there are three slices then three devices

are selected. Dkt. No. 115 at 27–29.

     In addition to the claims themselves, Defendant cites the following intrinsic evidence to

support its position: ’866 Patent fig.23a.

     Plaintiff replies: Defendant “fails to dispute … that the method can be performed once but

applied to each of the content slices.” Dkt. No. 119 at 12.

     Analysis

     There issue in dispute here appears to be whether each step in the claim has to be

performed anew for each content slice. It does not.

                                                 47
    The Court is not persuaded by Defendant’s interpretation requiring that each step of Claim 15

must be separately performed for each content slice. Rather, a plain reading of the claim and the

teaching of the ’866 Patent suggests that the steps may be accomplished for each slice by

performing the step for more than one slice at a time. While the claim states that “for each of the

content slices” certain steps are taken, it does not specify that each step must be performed for

each slice separately from the performance of that step for every other slice. And the patent

suggests otherwise. For example, in the six-slice embodiment described with reference to Figure

29a, three slices are allocated to a first device, one to a second, and two to a third. ’866 Patent

col.117 ll.23–39. Similarly, for the embodiment described with reference to Figure 29e, the patent

teaches that the slices may be allocated to any of multiple devices, or even to only one of the

devices. Id. at col.118 ll.48–58. These teachings establish that although a device is selected for

each slice, one device may be selected for multiple slices. And in the content-fetch flow described

with reference to Figure 23a, the client selects one or more devices and then “retrieves the relevant

chunks from each of the selected . . . devices.” Id. at col.110 ll.12–52. This indicates that a single

device selection may apply to each of multiple slices (chunks) allocated to that device.

    Accordingly, the Court rejects Defendant’s proposal to require each step in the claim to be

performed separately for each content slice and construes “and for each of the content slices,

comprising the steps of:” as follows:

           •   “and for each of the content slices, comprising the steps of:” means “and for each

               of the content slices, independently or in any combinations, the method further

               comprising the steps of:”




                                                 48
        P.     “selecting a device from the group” and “sending over the Internet a first
               request to the selected device using the group device identifier of the selected
               device”

        Disputed Term                 Plaintiff’s Proposed             Defendant’s Proposed
                                          Construction                      Construction
 “selecting a device from the      plain and ordinary             selecting, by some node other
 group”                            meaning                        than the first server and one of
                                                                  the group of multiple devices, a
 •   ’866 Patent Claim 15                                         device within the group of
                                                                  multiple devices

 “sending over the Internet a      plain and ordinary             sending, by some node other
 first request to the selected     meaning                        than the first server and one of
 device using the group device                                    the group of multiple devices, to
 identifier of the selected                                       the selected device, a request to
 device”                                                          fetch the Internet content device
                                                                  within the group of multiple
 •   ’866 Patent Claim 15                                         devices and that uses the
                                                                  selected device’s unique
                                                                  identification


     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: Contrary to Defendant’s proposed construction, under the plain meaning of

the terms the device that performs the “selecting a device from the group” or the “sending over the

Internet” may itself be one of the devices of the group. Further, it would be improper to replace

“content” with “Internet content” or to require a “unique identification” when the claims do not

recite such limitations. Dkt. No. 109 at 32–33.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’866 Patent col.71 ll.45–47.




                                                   49
    Defendant responds: The ’866 Patent teaches only that the client device selects a device from

the group. “No other operation, apart from the client device performing the selection, is disclosed

or enabled by the specification.” Dkt. No. 115 at 29–30.

    In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’866 Patent fig.23a, col.109 ll.33–44.

Extrinsic evidence: Rhyne Decl. ¶ 22 (Plaintiff’s Ex. D, Dkt. No. 109-5).

    Plaintiff replies: While the embodiment of Figure 23a may inform the meaning of Claim 15,

the exemplary embodiment does not limit the claim as Defendant suggests. Dkt. No. 119 at 13.

    Analysis

    Other than Defendant’s proposed “Internet content” and “unique identification” limitations,

which are addressed above, the issue in dispute appears to be whether the device that performs the

selecting or sending steps is necessarily other than the “first server” and any device in the group

of multiple devices. The Court rejects such a negative limitation.

    Defendant’s proposed construction would improperly supplant the claims, which express no

limitation on what device may perform the “selecting . . .” or “sending . . .” steps, with an

exemplary embodiment. This is contrary to law. Phillips, 415 F.3d at 1323; see also, Thorner, 669

F.3d at 1366.

    Accordingly, the Court rejects Defendant’s proposed construction and determines that these

terms have their plain and ordinary meanings without the need for further construction.




                                                50
        Q.      “the first request including the content slice identifier and the second
                identifier”

        Disputed Term                     Plaintiff’s Proposed           Defendant’s Proposed
                                             Construction                      Construction
 “the first request including        plain and ordinary meaning      the request for fetching the
 the content slice identifier                                        Internet content, that is sent
 and the second identifier”                                          to the selected device,
                                                                     includes (1) the content slice
 •   ’866 Patent Claim 15                                            identifier and (2) information
                                                                     that includes the address of
                                                                     the first server


     The Parties’ Positions

     Plaintiff submits: As explained with reference to other terms, it would be improper to change

“content” to “Internet content” or to require an “address” in the “identifier.” Dkt. No. 109 at 33.

     Defendant responds: Its proposed constructions clarify that the “content” is fetched from

across the Internet and the second identifier includes an address, as explained with respect to other

terms. Dkt. No. 115 at 30.

     Plaintiff replies: For the reasons expressed with respect to other terms, Defendant’s proposed

construction is improper. Dkt. No. 119 at 13.

     Analysis

     The dispute here distills to two issues. First, whether the “fetching a content over the Internet”

from Claim 15’s limiting preamble should be incorporated into the construction of another term.

Second, whether the “second identifier” necessarily includes an address. For the reasons set forth

above, the Court declines to incorporate an Internet limitation that is expressed in the limiting

preamble and rejects that the “second identifier” necessarily includes an address.

     Accordingly, the Court determines that this term has its plain and ordinary meaning without

the need for further construction.



                                                  51
        R.      “the partitioning is based webpages level”

        Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                           Construction                       Construction
 “the partitioning is based        plain and ordinary meaning        each of the plurality (more
 webpages level”                                                     than just one) of portions of
                                                                     the fetched Internet content
 •   ’866 Patent Claim 18                                            corresponds to one or more
                                                                     webpages


     The Parties’ Positions

     Plaintiff submits: As explained in the ’866 Patent, the partitioning may be based on a web

pages level where each slice may include one or a few webpages. That is the plain and ordinary

meaning of this term. The “plurality,” “portions,” and “Internet content” limitations proposed by

Defendant are improper. Dkt. No. 109 at 33–34.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’866 Patent col.53 ll.44–48, col.57 ll.65–67.

     Defendant responds: Its “proposed construction clarifies that there is plurality of partitions

and that the content is fetched from across the Internet,” as argued with respect to other terms. Dkt.

No. 115 at 30–31.

     Plaintiff replies: For the reasons expressed with respect to other terms, Defendant’s proposed

construction is improper. Dkt. No. 119 at 13.

     Analysis

     The issues in dispute here are whether the “Internet” and “plurality of content slices”

limitations expressed in Claim 15, from which Claim 18 depends, should be restated in the

construction of this term. They should not. Including these limitations in the construction would

not clarify claim scope but rather threatens to confuse. The Court, however, determines that this

term would benefit from some construction to clarify what it means to partition on a webpages-


                                                 52
level basis. And the parties appear to fundamentally agree that webpages-level-based partitioning

means the slices include one or more webpages. See ’866 Patent col.53 ll.36–46 (“The content

requested by the client device may be partitioned into multiple parts or ‘slices’. . . . The content

may be a website content composed of multiple webpages, and each slice may include one (or

few) webpages.”).

     Accordingly, the Court declines to include the “fetched Internet content” and the “plurality

(more than just one) of the portions” limitations into the claim and construes “the partitioning is

based webpages level” as follows:

            •   “the partitioning is based webpages level” means “each of the content slices

                resulting from the partitioning includes one or more webpages.”

       S.       “all of the parts of the content are included in all of the content slices”

        Disputed Term                    Plaintiff’s Proposed           Defendant’s Proposed
                                            Construction                     Construction
 “all of the parts of the content   plain and ordinary meaning       indefinite under 35 U.S.C.
 are included in all of the                                          § 112
 content slices”

 •   ’866 Patent Claim 19

     The Parties’ Positions

     Plaintiff submits: The plain meaning of this term is reasonably certain, the totality of the

content slices include the totality of the content. Dkt. No. 109 at 34.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’866 Patent col.168 ll.48–50. Extrinsic

evidence: Rhyne Decl. ¶ 26 (Plaintiff’s Ex. D, Dkt. No. 109-5).




                                                 53
    Defendant responds: It is not clear whether this term refers to an identification of the parts of

the content in, e.g., an index, or the content itself. Thus, Claim 19 of the ’866 Patent is indefinite.

Dkt. No. 115 at 31.

    Plaintiff replies: The only expert testimony of record on this issue is that the term refers to

content rather than an index. Dkt. No. 119 at 13.

    Analysis

    The issue in dispute is whether the meaning of this term is reasonably certain. It is. The Court

does not find Defendant’s interpretation of this term to encompass an index to be a reasonable

interpretation of “all of the parts of the content are included in all of the content slices.” The claim

phrase plainly refers to the content itself rather than an index of content. The Court, however,

determines that this term would benefit from some construction to clarify that all of the slices each

include all of the content. Claim 15, from which Claim 19 depends, recites “partitioning the content

into a plurality of content slices” and “constructing the content from the . . . plurality of content

slices” which indicates that all of the content is necessarily found in the collection of slices.

Plaintiff’s argument that the plain and ordinary meaning of Claim 19 is that all of the content is

found in the collection of slices would render Claim 19 entirely redundant of Claim 15. Thus,

Claim 19 would fail to “specify a further limitation of the subject matter claimed” in Claim 19, as

required under 35 U.S.C. § 112(d). The better interpretation of Claim 19 is that it further limits the

subject matter of Claim 15 by specifying that every content slice (all the content slices) includes

all of the content. See ’866 Patent col.71 ll.8–10 (“A method is disclosed for fetching to a first

device a content . . . from N multiple locations each storing a copy of a part of, or the entire of, the

content.”), col.168 ll.48–50 (“The terms ‘chunk’ and ‘slice’ are interchangeably used herein to

include, but not limited to, a part of, or the entire of, a content.”).



                                                   54
     Accordingly, Defendant has failed to prove the term “all of the parts of the content are

included in all of the content slices” in Claim 19 is indefinite. Instead, the Court construes the term

as follows:

              •   “all of the parts of the content are included in all of the content slices” means “all

                  of the parts of the content are included in each of the content slices.”

        T.        “part of the content is included in two or more content slices”

        Disputed Term                     Plaintiff’s Proposed              Defendant’s Proposed
                                              Construction                        Construction
 “part of the content is             two or more slices including       at least two of the plurality
 included in two or more             at least an overlapping part of    (more than just one) of
 content slices”                     the content                        portions of the fetched
                                                                        Internet content have
 •   ’866 Patent Claim 22                                               overlapping content


     The Parties’ Positions

     Plaintiff submits: Defendant’s proposed construction includes unnecessary and improper

rewriting of claim language. For example, it changes “two or more” to “at least two of the plurality

(more than just one)” and “content slices” to “portions.” And it improperly refers to overlapping

“content” rather than “part of the content.” Dkt. No. 109 at 34–35.

     Defendant responds: Its proposal “clarifies that the content slices comprise content that had

been fetched over the Internet.” Dkt. No. 115 at 31–32.

     Plaintiff replies: Rewriting “content” as “Internet content” is unclear “given that the claimed

content exists on the second server, whether or not it will be ‘fetched over the Internet.’” Dkt. No.

119 at 13.

     Analysis

     The only issue in dispute appears to be whether “content” should be rewritten as “Internet

content.” As explained above, such a construction does not clarify claim scope but rather threatens


                                                    55
to confuse. The parties appear to otherwise agree that this term refers to content slices with content

parts that overlap.

      Accordingly, the Court construes “part of the content is included in two or more content

slices” as follows:

            •   “part of the content is included in two or more content slices” means “two or

                more of the content slices each include some overlapping part of the content.”

IV.     CONCLUSION
.
      The Court adopts the constructions above for the disputed terms of the Asserted Patents. The

Court further finds that Claim 108 of the ’044 Patent is indefinite. Furthermore, the parties should

ensure that all testimony that relates to the terms addressed in this Order is constrained by the

Court’s reasoning. However, in the presence of the jury, the parties should not expressly or

implicitly refer to each other’s claim construction positions and should not expressly refer to any

portion of this Order that is not an actual construction adopted by the Court. The references to the

claim construction process should be limited to informing the jury of the constructions adopted by

the Court.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 6th day of December, 2019.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 56
